Name: Regulation (EEC) No 668/74 of the Council of 28 March 1974 amending Regulation (EEC) No 922/72 concerning the general rules for granting aid in respect of silkworms
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|31974R0668Regulation (EEC) No 668/74 of the Council of 28 March 1974 amending Regulation (EEC) No 922/72 concerning the general rules for granting aid in respect of silkworms Official Journal L 085 , 29/03/1974 P. 0061 - 0061 Finnish special edition: Chapter 3 Volume 5 P. 0206 Greek special edition: Chapter 03 Volume 10 P. 0159 Swedish special edition: Chapter 3 Volume 5 P. 0206 Spanish special edition: Chapter 03 Volume 7 P. 0169 Portuguese special edition Chapter 03 Volume 7 P. 0169 REGULATION (EEC) No 668/74 OF THE COUNCIL of 28 March 1974 amending Regulation (EEC) No 922/72 concerning the general rules for granting aid in respect of silkworms THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 845/72 (1) of 24 April 1972 laying down special measures to encourage silkworm rearing, and in particular Article 2 (4) thereof; Having regard to the proposal from the Commission; Whereas the Council in Regulation (EEC) No 922/72 (2) as amended by Regulation (EEC) No 884/73 (3) laid down general rules for granting aid in respect of silkworms for the 1972/73 and 1973/74 rearing years ; whereas experience has shown that the said Regulation should continue to apply to future rearing years, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 922/72 the words "For the 1972/73 and 1973/74 rearing years" shall be deleted. Article 2 This Regulation shall be applicable from 1 April 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1974. For the Council The President J. ERTL (1)OJ No L 100, 27.4.1972, p. 1. (2)OJ No L 86, 31.3.1973, p. 34. (3)OJ No L 86, 31.3.1973, p. 34.